UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): OMB APPROVAL OMB Number:3235-0058 Expires: Estimated average burden hours per response: 2.50 SEC FILE NUMBER 333-53685 CUSIP NUMBER 45823U 103 o Form 10-K o Form 20-F o Form 11-K xForm 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: September 30, 2009 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION INTELIMAX MEDIA INC.
